                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 1 of 7



                                        1   KATHRYN J. FRITZ (CSB No. 148200)               BRETT SCHUMAN (SBN 189247)
                                            kfritz@fenwick.com                              bschuman@goodwinlaw.com
                                        2   ARMEN N. NERCESSIAN (CSB No. 284906)            JENNIFER BRIGGS FISHER (SBN 241321)
                                            anercessian@fenwick.com
                                        3   MATTHEW B. BECKER (CSB No. 291865)              jfisher@goodwinlaw.com
                                            mbecker@fenwick.com                             JEREMY LATEINER (SBN 238472)
                                        4   SARAH V. LIGHTSTONE (CSB No. 327865)            jlateiner@goodwinlaw.com
                                            slightstone@fenwick.com                         NICHOLAS COSTANZA (SBN 306749)
                                        5   FENWICK & WEST LLP                              ncostanza@goodwinlaw.com
                                            555 California Street, 12th Floor               GOODWIN PROCTER LLP
                                        6   San Francisco, CA 94104                         Three Embarcadero Center
                                            Telephone:     415.875.2300                     San Francisco, California 94111
                                        7   Facsimile:     415.281.1350
                                                                                            Tel.: +1 415 733 6000
                                        8   Attorneys for Plaintiff and Counter-Defendant   Fax.: +1 415 677 9041
                                            KIVA HEALTH BRANDS LLC
                                        9                                                   Attorneys for Defendant and Counterclaimant
                                                                                            KIVA BRANDS INC.
                                       10

                                       11                                  UNITED STATES DISTRICT COURT

                                       12                            NORTHERN DISTRICT OF CALIFORNIA
F ENW ICK & W ES T LLP




                                       13                                     SAN FRANCISCO DIVISION
                         LAW
                          AT
                         ATTO RNEY S




                                       14   KIVA HEALTH BRANDS LLC,                          Case No.: 3:19-cv-03459-CRB

                                       15                     Plaintiff,                     JOINT STIPULATION AND
                                                                                             [PROPOSED] AMENDED CASE
                                       16          v.                                        MANAGEMENT ORDER

                                       17   KIVA BRANDS INC.; and DOES 1 through 20,          Judge: Hon. Charles R. Breyer
                                            inclusive,                                        Courtroom: San Francisco Courthouse,
                                       18                                                     Courtroom 6 - 17th Floor
                                                              Defendants.
                                       19

                                       20   KIVA BRANDS INC.,

                                       21                     Counterclaimant,

                                       22          v.

                                       23   KIVA HEALTH BRANDS LLC,

                                       24                     Counter-Defendant.

                                       25

                                       26

                                       27

                                       28
                                             JOINT STIPULATION AND [PROPOSED]
                                             AMENDED CASE MANAGEMENT
                                             ORDER                                                              Case No.: 3:19-cv-03459-CRB
                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 2 of 7



                                        1           Plaintiff and Counter-Defendant Kiva Health Brands LLC and Defendant and

                                        2   Counterclaimant Kiva Brands Inc., hereby jointly submit this proposed revised case management

                                        3   order extending case management deadlines. In the time since discovery opened on April 30,

                                        4   2020, the parties have exchanged discovery responses, have recently supplemented discovery

                                        5   responses in response to Magistrate Judge Westmore’s Order on discovery disputes, are working

                                        6   through additional discovery deficiency contentions, have taken one deposition, and intend to

                                        7   take additional depositions once paper discovery and document exchanges are substantially

                                        8   completed. Given the ongoing COVID-19 health crisis, which continues to impact businesses,

                                        9   including those of Plaintiff and Defendant, and the ability to take depositions and conduct other

                                       10   discovery, the parties believe the requested extension is supported by good cause and will provide

                                       11   sufficient time within which to complete discovery. Accordingly, the parties have agreed to

                                       12   revise the current schedule, subject to the Court’s approval, as set forth below:
F ENW ICK & W ES T LLP




                                       13
                         LAW
                          AT
                         ATTO RNEY S




                                       14                    Event                        Original Date              Proposed New Date
                                       15    Deadline for fact discovery                January 15, 2021                March 26, 2021
                                             Last day to file motion to compel
                                       16                                               January 29, 2021                 April 9, 2021
                                             fact discovery
                                       17    Opening expert disclosure deadline         February 19, 2021               April 30, 2021
                                       18
                                             Rebuttal expert disclosure deadline         March 19, 2021                  May 28, 2021
                                       19
                                             Expert discovery deadline                    May 21, 2021                   July 30, 2021
                                       20
                                             Pretrial conference                           July 1, 2021               September 16, 2021
                                       21
                                             First day of trial                           July 19, 2021                 October 4, 2021
                                       22
                                                    A declaration pursuant to Civil L.R. 6-2 accompanies this document.
                                       23

                                       24

                                       25

                                       26

                                       27
                                             JOINT STIPULATION AND [PROPOSED]
                                       28    AMENDED CASE MANAGEMENT
                                             ORDER                                            1                      Case No.: 3:19-cv-03459-CRB
                                             Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 3 of 7



                                        1   Dated: November 10, 2020           Respectfully submitted,

                                        2                                      By: /s/ Kathryn J. Fritz
                                                                                   Kathryn J. Fritz
                                        3                                          Armen N. Nercessian
                                                                                   Matthew B. Becker
                                        4
                                                                                   Sarah V. Lightstone
                                        5
                                                                               Attorneys for Plaintiff/Counter-Defendant
                                        6                                      KIVA HEALTH BRANDS LLC

                                        7

                                        8
                                            Dated: November 10, 2020            By: /s/ Brett Schuman
                                        9                                         Brett Schuman
                                                                                  Jennifer Briggs Fisher
                                       10                                         Jeremy Lateiner
                                                                                  Nicholas Costanza
                                       11

                                       12                                      Attorneys for Defendant/Counterclaimant
                                                                               KIVA BRANDS INC
F ENW ICK & W ES T LLP




                                       13
                         LAW
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                            JOINT STIPULATION AND [PROPOSED]
                                            AMENDED CASE MANAGEMENT
                                            ORDER                                 2                       Case No.: 3:19-cv-03459-CRB
                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 4 of 7



                                        1                                               ATTESTATION

                                        2          I, Kathryn J. Fritz, am the ECF User whose identification and password are being used to

                                        3   file this JOINT STIPULATION AND [PROPOSED] AMENDED CASE MANAGEMENT

                                        4   ORDER. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all signatories have

                                        5   concurred in this filing.

                                        6

                                        7   Dated: November 10, 2020                   By: /s/ Kathryn J. Fritz
                                                                                            Kathryn J. Fritz
                                        8

                                        9

                                       10

                                       11

                                       12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
F ENW ICK & W ES T LLP




                                       13
                         LAW




                                             Dated: December 2, 2020
                          AT
                         ATTO RNEY S




                                       14
                                                                                                  HON. CHARLES R. BREYER
                                       15                                                      UNITED STATES DISTRICT JUDGE
                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27
                                             JOINT STIPULATION AND [PROPOSED]
                                       28    AMENDED CASE MANAGEMENT
                                             ORDER                                         3                      Case No.: 3:19-cv-03459-CRB
                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 5 of 7



                                        1   KATHRYN J. FRITZ (CSB No. 148200)
                                            kfritz@fenwick.com
                                        2   ARMEN N. NERCESSIAN (CSB No. 284906)
                                            anercessian@fenwick.com
                                        3   MATTHEW B. BECKER (CSB No. 291865)
                                            mbecker@fenwick.com
                                        4   SARAH V. LIGHTSTONE (CSB No. 327865)
                                            slightstone@fenwick.com
                                        5   FENWICK & WEST LLP
                                            555 California Street, 12th Floor
                                        6   San Francisco, CA 94104
                                            Telephone:     415.875.2300
                                        7   Facsimile:     415.281.1350

                                        8   Attorneys for Plaintiff and Counter-Defendant
                                            KIVA HEALTH BRANDS LLC
                                        9

                                       10                                  UNITED STATES DISTRICT COURT
                                       11                            NORTHERN DISTRICT OF CALIFORNIA
                                       12                                     SAN FRANCISCO DIVISION
F ENW ICK & W ES T LLP




                                       13   KIVA HEALTH BRANDS LLC,                         Case No.: 3:19-cv-03459-CRB
                         LAW
                          AT
                         ATTO RNEY S




                                       14                     Plaintiff,                    DECLARATION OF KATHRYN J.
                                                                                            FRITZ IN SUPPORT OF JOINT
                                       15          v.                                       STIPULATION AND [PROPOSED]
                                                                                            AMENDED CASE MANAGEMENT
                                       16   KIVA BRANDS INC.; and DOES 1 through 20,        ORDER
                                            inclusive,
                                       17                                                   Judge: Hon. Charles R. Breyer
                                                              Defendants.                   Courtroom: San Francisco Courthouse,
                                       18                                                   Courtroom 6 - 17th Floor
                                       19   KIVA BRANDS INC.,
                                       20                     Counterclaimant,
                                       21          v.
                                       22   KIVA HEALTH BRANDS LLC,
                                       23                     Counter-Defendant.
                                       24

                                       25

                                       26

                                       27

                                       28    DECL. OF KATHRYN J. FRITZ JOINT ISO
                                             STIPULATION AND [PROPOSED]
                                             AMENDED CASE MANAGEMENT
                                             ORDER                                                           Case No.: 3:19-cv-03459-CRB
                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 6 of 7



                                        1   I, Kathryn J. Fritz, declare that:

                                        2           1.      I am an attorney admitted to practice in the State of California and am a partner in

                                        3   the law firm of Fenwick & West LLP, counsel for Plaintiff and Counter-Defendant Kiva Health

                                        4   Brands LLC.

                                        5           2.      I make this declaration in support of the parties’ Joint Stipulation And [Proposed]

                                        6   Amended Case Management Order, pursuant to Civil L.R. 6-2(a) of the Local Rules of Practice in

                                        7   Civil Proceedings before the United States District Court for the Northern District of California.

                                        8           3.      The parties’ original Case Management Schedule was approved by the Court on

                                        9   August 3, 2020 (Dkt. No. 83).

                                       10           4.      The parties have discussed and agreed to an extension of the case schedule, subject

                                       11   to Court approval, in light of the ongoing COVID-19 health crisis, which continues to impact

                                       12   businesses, including those of Plaintiff, and affects the ability of both parties to take depositions
F ENW ICK & W ES T LLP




                                       13   and conduct other discovery in this case. For these reasons, the parties believe the requested
                         LAW
                          AT
                         ATTO RNEY S




                                       14   extension is warranted and will provide sufficient time within which to complete discovery.

                                       15           5.      The parties thus jointly submit this stipulation and proposed order extending the

                                       16   case schedule as follows:

                                       17

                                       18                    Event                        Original Date                Proposed New Date
                                       19    Deadline for fact discovery                 January 15, 2021                March 26, 2021
                                             Last day to file motion to compel
                                       20                                                January 29, 2021                  April 9, 2021
                                             fact discovery
                                       21    Opening expert disclosure deadline          February 19, 2021                April 30, 2021
                                       22
                                             Rebuttal expert disclosure deadline          March 19, 2021                  May 28, 2021
                                       23
                                             Expert discovery deadline                     May 21, 2021                    July 30, 2021
                                       24
                                             Pretrial conference                            July 1, 2021               September 16, 2021
                                       25
                                             First day of trial                            July 19, 2021                 October 4, 2021
                                       26

                                       27

                                       28    DECL. OF KATHRYN J. FRITZ JOINT ISO
                                             STIPULATION AND [PROPOSED]
                                             AMENDED CASE MANAGEMENT
                                             ORDER                                             1                       Case No.: 3:19-cv-03459-CRB
                                              Case 3:19-cv-03459-CRB Document 101 Filed 12/02/20 Page 7 of 7



                                        1          6.      There is good cause for the Court to approve the stipulation for the reasons stated

                                        2   in Paragraph 4.

                                        3          7.      The case schedule has not previously been modified.

                                        4

                                        5
                                            I declare under penalty of perjury that the foregoing is true and correct. Executed this 10th day of
                                        6

                                        7   November, 2020.

                                        8

                                        9                                                     /s/ Kathryn J. Fritz
                                                                                              Kathryn J. Fritz
                                       10
                                                                                              Attorney for Plaintiff/Counter-Defendant
                                       11                                                     KIVA HEALTH BRANDS LLC
                                       12
F ENW ICK & W ES T LLP




                                       13
                         LAW
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28    DECL. OF KATHRYN J. FRITZ JOINT ISO
                                             STIPULATION AND [PROPOSED]
                                             AMENDED CASE MANAGEMENT
                                             ORDER                                           2                       Case No.: 3:19-cv-03459-CRB
